NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JIMMY W. ODUM,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2430
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Keith P. Spoto,
Judge.



PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA 2006) (en banc); Steward v. State,

931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.